People v Johnson (2016 NY Slip Op 01043)





People v Johnson


2016 NY Slip Op 01043


Decided on February 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


192 119/11

[*1]The People of the State of New York, Respondent,
vKevin Johnson, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 27, 2012, convicting defendant, after a jury trial, of kidnapping in the second degree, criminal possession of a weapon in the second degree and assault in the second degree, and sentencing him to an aggregate term of seven years, unanimously affirmed.
Defendant's nickname, "Danger," was not so inflammatory that he was deprived of a fair trial when the court permitted a witness who knew defendant by that name to use it in his testimony as he described the roles of the participants in the crime. Since defendant never accepted the court's offer to deliver a curative instruction, he failed to preserve his claim that the court should have done so, and we decline to review it in the interest of justice. In any event, any error regarding the nickname was harmless (see People v Santiago, 255 AD2d 63, 66 [1st Dept 1999], lv denied 94 NY2d 829 [1999]).
Defendant's remaining claims are similar to arguments this Court rejected on a codefendant's appeal (People v Harriott, 128 AD3d 470 [1st Dept 2015], lv denied 26 NY3d 1008 [2015]), and we find no reason to reach a different result here.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2016
CLERK